SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

72
KA 09-02646
PRESENT: CENTRA, J.P., FAHEY, LINDLEY, SCONIERS, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

DESMOND BONES, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JAMES ECKERT OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (GEOFFREY KAEUPER OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Teresa D.
Johnson, A.J.), rendered November 5, 2009. The judgment convicted
defendant, upon his plea of guilty, of resisting arrest.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon his
plea of guilty of resisting arrest (Penal Law § 205.30), defendant
contends that County Court abused its discretion in denying his
request for an adjournment in order to submit a written motion to
withdraw his plea. We note that the request for an adjournment
occurred after defendant waived his right to appeal and, even
assuming, arguendo, that defendant’s waiver of the right to appeal was
invalid, we conclude that the court did not abuse its discretion in
denying defendant’s request (see People v Degree, 270 AD2d 847, 847).




Entered:   February 14, 2014                       Frances E. Cafarell
                                                   Clerk of the Court